Citation Nr: 1523100	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-50 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for throat cancer due to smoking.  

3.  Entitlement to service connection for a bilateral ankle disability other than gout.  

4.  Entitlement to service connection for a left foot disability.  

5.  Entitlement to service connection for calcaneal bone spur of the right foot.  

6.  Entitlement to service connection for gout involving the left great toe and ankles.  

7.  Entitlement to service connection for a bilateral shoulder disability.  

8.  Entitlement to service connection for a left knee disability.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to April 1968, December 1973 to January 1986, December 1986 to June 1987, and from December 1987 to March 1988.  The Veteran also had unspecified periods of service in the Army Reserves.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an August 2009 decision by the RO which denied the benefits sought on appeal.  In his November 2009 substantive appeal, the Veteran reported that he was not pursuing a claim of service connection for a right great toe, or a right or left leg disability.  Accordingly, these issues will not be addressed in this decision.  The Veteran also reported in November 2009 that he had an occasional attack of gout in his left great toe in service but none since losing 40 pounds and believes that he also may have gout in both ankles as well as a disability manifested by generalized weakness in both ankles due to overuse in service.  Based on the Veteran's statements, the issues for a bilateral ankle disability and gout have been restated to reflect more accurately the nature of the claimed disabilities.  

By rating action in March 2015, the RO granted service connection for tinnitus and assigned a 10 percent evaluation effective from December 8, 2008 (the date of receipt of the Veteran's original claim).  38 C.F.R. § 3.400(b)(2).  Accordingly, this issue is no longer in appellate status.  

The issues of entitlement to service connection for a bilateral shoulder disability and for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have current disability due to hearing loss which is related to service.  

2.  Throat cancer due to smoking is not a disability for VA compensation purposes.  

3.  The Veteran is not shown to have current disability due to gout, calcaneal bone spur of the right foot, a bilateral ankle disability or a left foot disability which had its onset in service or otherwise is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service nor may sensorineural hearing loss be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.385, 4.85, 4.86, Part 4, Diagnostic Code (DC) 6100 (2014).  

2.  The Veteran's throat cancer was not incurred in or aggravated by service nor may any malignant tumor be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 1103, 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.300, 3.303, 3.309 2014).  

3.  The Veteran does not have a bilateral ankle disability other than gout due to disease or injury which was incurred in or aggravated by service nor may arthritis of the ankles be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.102, 3.159, 3.303, 3.309 (2014).  

4.  The Veteran does not have a left foot disability due to disease or injury which was incurred in or aggravated by service nor may left foot arthritis be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.102, 3.159, 3.303, 3.309 (2014).  

5.  The Veteran does not have a calcaneal bone spur of the right foot due to disease or injury which was incurred in or aggravated by service nor may right foot arthritis be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.102, 3.159, 3.303, 3.309 (2014).  

6.  The Veteran does not have gout involving the left great toe and ankles due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Id.  38 U.S.C.A. §§ 5100, 5102, 5106, 5107; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2008 and February, March and April 2009.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development, to the extent possible, has been accomplished to adjudicate the issues addressed in this decision, and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Board notes that VA was notified by the National Personnel Records Center (NPRC) in February 2009, that there were no STRs for the Veteran at that facility.  However, the Veteran submitted copies of STRs in his possession to VA in January 2009.  Although there were no STRs for his initial period of active service in the National Guard (NG) from December 1967 to April 1968, the remainder of the STRs submitted appear to be complete, and include his active duty entrance and separation examinations in December 1973 and January 1986, and December 1986 to June 1987, respectively, as well as annual NG examinations conducted in January 1990 and December 1993. The Veteran indicated that these were all the records in his possession pertinent to his claims.  The Veteran did not allege that there were any additional outstanding STRs relevant to his claims.  

As to VA's duty to assist, when service treatment records (STRs) are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In such cases, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the Board concludes that the RO's actions constitute a "reasonably exhaustive search" of all available options and that any further development would not yield any probative evidence favorable to the Veteran.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see also Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Accordingly, there is no basis for any further pursuit of the Veteran's STRs.  

The Veteran was examined by VA for his claims of hearing loss and bilateral ankle and foot disabilities, including gout, and all available private medical records have been obtained and associated with the claims file.  The Board finds that the VA examinations were comprehensive in scope, included a discussion and analysis of the Veteran's medical history and current findings, and are adequate to render a fair and impartial determination on the merits of the issues addressed in this decision.  The Board also reviewed the Veteran's Virtual VA electronic medical records.  

Further, the Veteran has not made VA aware of any additional available evidence that needs to be obtained in order to decide the issues addressed in this decision.  He also has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided in this appeal is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id., at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss or arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

Hearing Loss

The Veteran contends that he has a hearing loss that he believes is related to noise exposure in service from artillery and small arms weapons firing, military aircraft, power generators and working around communications equipment during his many years of military service.  While the Veteran is competent to describe his experiences and symptoms, the etiology of his claimed hearing loss may not be diagnosed via lay observations alone and he is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disabilities.  See Jandreau, 492 F. 3d at 1372; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr, 21 Vet. App. at 303.  

Audiometric findings on the Veteran's service examinations were as follows:  

May 1973 pre-commission examination.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
15
LEFT
10
10
10
-
15

April 1977 service examination.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
5
5
5
0
0

October 1985 Service separation examination.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
5
LEFT
5
0
5
20
0

December 1986 Quad (active duty) examination.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
10
-
5


May 1987 (active duty) examination.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
10
-
5

January 1990 (inactive duty) examination.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
0
5
10
35
5

December 1993 (inactive duty) examination.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
10
15
0

On VA (QTC) examination in May 2009, the Veteran reported a history of noise exposure from firing weapons and working in communications as a signal officer in service.  He reported noise exposure in civilian life using power tools, riding motorcycles and personal watercraft and from other recreational equipment, and said that he wore hearing protection at all times.  Audiometric findings on examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
20
20
LEFT
20
20
25
30
30

Speech discrimination was 100 percent in the right ear and 96 percent in the left ear.  The examiner indicated that there was no evidence of a hearing loss for VA purposes.  

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for bilateral hearing loss.  In this case, there is no competent evidence of hearing disability for VA purposes at any time either in service or at present.  The diagnostic findings on VA (QTC) audiological examination in May 2009 failed to show any evidence of a hearing disability for VA compensation purposes, or as defined by the Court in Hensley, 5 Vet. App. 155.  The Board has considered whether the Veteran experienced bilateral hearing loss at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, absent evidence of a hearing loss in service or at present, there is no basis for a favorable disposition of the claim for bilateral hearing loss.  

Throat Cancer

Concerning the claim of service connection for throat cancer due to smoking, VA law precludes service connection for a disability etiologically related to smoking.  For claims filed after June 9, 1998, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, application of 38 U.S.C.A. § 1103, as implemented by 38 C.F.R. § 3.300, bars service connection for any disability resulting from such use.  The Veteran filed his claim for throat cancer in December 2008, and therefore any disability that resulted from his tobacco use during service is specifically excluded from service connection.  While service connection may be awarded on a secondary basis for substance abuse that results from a service-connected disability, there is no indication or suggestion in the record that the Veteran's smoking is due to, or caused by a service connected disability.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (holding that, when a smoking - or other substance abuse-induced disorder is secondary to, or is caused or aggravated by, a primary service-connected disability, then the claimant may be entitled to compensation).  

The Board simply has no discretion in this matter and the claim of service connection for throat cancer as due to smoking must be denied.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Gout & Bilateral Foot & Ankle Disabilities

The Veteran contends that he was treated for bilateral ankle and foot problems on numerous occasions in service and believes that his periodic, recurring foot and ankle pain was due to overuse from the physical demands of service, including marching, running, jumping from vehicles and airborne training.  The Veteran reported that he was diagnosed with gout in his ankles and left foot in service, but that he hasn't had an attack of gout since he lost 40 pounds when he had cancer in 2005.  In his substantive appeal, the Veteran reported that while he does not have any current ankle problems, every few months one of his ankles feels weak and he has to stop exercising and sometimes causes him to limp.  

The STRs showed that the Veteran was seen for pain over the lateral aspect of the left foot on one occasion in service in March 1979.  The Veteran reported that his symptoms started while running and had been present for two weeks.  Examination of the left foot was within normal limits and showed no evidence of tenderness, erythema or edema.  The Veteran was told to return if his pain recurred.  Other than plantar warts on his left foot in August 1983 and August 1984, the STRs did not show any further complaints, treatment, abnormalities or diagnosis for any left foot problems in service.  

The STRs showed the Veteran was treated for bilateral ankle pain on a couple of occasions in October 1981.  The Veteran reported that his ankle swelling and stiffness began about three weeks earlier and that he developed profound pain on weight bearing several days later.  On examination, there was some erythema and soft tissue edema with pain on inversion - left greater than right.  The initial assessment was acute gout and the Veteran's medication (Indocin) was increased.  On follow-up evaluation at a base hospital, the examining physician opined that gout was a very unlikely cause of the Veteran's ankle symptoms.  The physician noted that gout tends to be monoarticular on its first presentation, and that there should have been a more rapid resolution of his arthritic pain when the Veteran was given big doses of Indocin, if gout was the problem.  X-ray studies showed soft tissue swelling in both ankles.  The mortises were well preserved and there was no evidence of calcification in either ankle.  The assessment was soft tissue ankle injury secondary to trauma, and the Veteran was placed on light duty and told to wear low shoes for 30 days.  

Other than a history of gout, the Veteran specifically denied any foot problems on his separation examination in October 1985, when he returned to active service in December 1986 and again in December 1987, and when he was released from active service in June 1987 and March 1988, respectively.  Moreover, no pertinent abnormalities were noted on any of the corresponding examinations.  Additionally, the STRs showed that the Veteran specifically denied any foot problems on "over 40" Army Reserve examinations in January 1990 and December 1993, and no pertinent abnormalities were noted on either examination.  

Moreover, the Veteran was not shown to have any signs or symptoms of an ankle or foot disability on VA QTC examination in March 2009.  The Veteran reported that his last gout attack was four years earlier, and that he did not have any functional impairment in either foot or ankle.  The Veteran reported that he has pain in his ankles four times a day that last for about an hour, and that it can be elicited by exercise and relieved with rest.  On examination, there was no evidence of pain, painful motion, edema, effusion, weakness, tenderness, redness, heat, deformity or instability in the either foot or ankle.  Alignment of the Achilles tendon was normal on weight and non-weight bearing, bilaterally, and Morton's metatarsalgia was not present.  The Veteran had full range of motion in each ankle, and there was no evidence of pes planus, pes cavus, hallux valgus, hallux rigidus, hammertoes, or any limitation on standing or walking.  X-ray studies of the feet and ankles were within normal limits, and laboratory studies for uric acid was within normal limits.  The examiner opined that there was no evidence of any bilateral foot or ankle pathology, including gout to render a diagnosis.  

Concerning the Veteran's assertions and testimony, while he is competent to describe his experiences and symptoms, the etiology of the claimed disabilities may not be diagnosed via lay observations alone and the Veteran is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disabilities.  See Jandreau, 492 F.3d at 1372; see also Woehlaert, 21 Vet. App. at 456; Barr, 21 Vet. App. at 303.  

In order to establish service connection, there must be: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a bilateral ankle disability other than gout, a left foot disability, calcaneal bone spur of the right foot, and for gout involving the left great toe and ankles.  Here, the Board finds the March 2009 QTC opinion regarding the current diagnoses to be most probative, as it was based on a thorough clinical examination and diagnostic testing of the Veteran.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has not presented any competent medical evidence to dispute the diagnostic findings that appear in these opinions.  Thus, the most probative and persuasive evidence of record consists of the unfavorable VA QTC opinion that revealed no presently existing disability of the right or left foot, or either ankle, to include gout or a calcaneal spur of the right foot.  

In this case, there was no objective evidence of a chronic bilateral foot or ankle disability in service or at present.  While the Veteran was treated for bilateral ankle and foot pain on several occasions in service, other than some tenderness and swelling, there was no objective or diagnostic evidence of a chronic ankle or foot disability.  Although the STRs included assessments of gout and probable gout, laboratory studies in service showed the Veteran's uric acid level was within normal limits.  Thus, the preliminary assessments of gout in service appear to have been based on clinical findings which were not confirmed by any diagnostic studies.  In fact, that was essentially the same conclusion of the physician who last evaluated the Veteran for his bilateral ankle/foot pain in service.  That physician opined that it was "very unlikely" that the Veteran's symptoms were manifestations of gout, as there was no previous history of joint pain and no improvement when the Veteran was put on large dosages of gout medication.  While the Veteran now claims that he has chronic ankle and foot pain on a daily basis, he was not shown to have any objective evidence of a bilateral foot or ankle disability when examined by VA in March 2009.  Thus, the Board finds that the Veteran's bilateral foot and ankle symptoms in service resolved without residual disability as evidenced by the complete absence of any objective or diagnostic evidence of current bilateral ankle or foot disability or gout.  

The Board has considered whether the Veteran experienced bilateral ankle disability other than gout, a left foot disability, calcaneal bone spur of the right foot, or gout involving the left great toe and ankles, at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  See McClain, 21 Vet. App. 319 (2007).  As there was no evidence of a hearing loss or a chronic bilateral ankle or foot disability, or a confirmed diagnosis of gout in service or at present, no evidence of arthritis or throat cancer within one year of discharge from service, and no competent evidence relating any claimed disability to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the service connection claims for bilateral defective hearing, throat cancer, calcaneal bone spur of the right foot, a left foot and bilateral ankle disability, and gout involving the left great toe and both ankles are denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for throat cancer due to smoking is denied as a matter of law.  

Entitlement to service connection for bilateral ankle disability other than gout is denied.  

Entitlement to service connection for a left foot disability is denied.  

Entitlement to service connection for gout involving the left great toe and ankles is denied.  

Entitlement to service connection for calcaneal bone spur of the right foot is denied.  


REMAND

The Veteran contends that he incurred a bilateral shoulder disability and a left knee disability during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.  

Regarding the claim for a shoulder disability, the evidence of record showed that the Veteran was treated for left shoulder problems in service in July and October 1985, and was diagnosed with rotator cuff tendonitis and rotator cuff strain, respectively.  The Veteran was treated for right shoulder problems in July 1982, and the assessments included bursitis/tendonitis and probable muscle strain.  The Veteran contends that he has had chronic bilateral shoulder problems since service.  The post-service medical reports showed that the Veteran underwent rotator cuff repair of the right shoulder in December 2000, and the left shoulder in December 2002.  

In May 2009, the Veteran was afforded a VA (QTC) to determine the nature and etiology of any identified bilateral shoulder disability.  X-ray studies at that time showed degenerative changes in the acromioclavicular (AC) joints, bilaterally, with a metallic screw through the heads of the humerus, bilaterally.  The examiner did not, however, offer a medical opinion as to the etiology of the Veteran's shoulder disabilities.  In March 2015, the claims file was reviewed by a VA Doctor of Osteopathic medicine for a medical opinion as to the relationship, if any, between the Veteran's bilateral shoulder disabilities and service.  Although the examiner opined that it was less likely than not that the Veteran's bilateral shoulder arthritis was related to the problems he had in service, he did not offer an opinion as to the etiology of the post-service rotator cuff tears that required surgery.  The examiner commented that the Veteran's shoulder problems in service was in an anatomically different area of the shoulder than the AC joint.  Therefore, it was less likely than not that his current AC joint arthritis was related to service.  This examiner did not comment on whether the Veteran's rotator cuff symptoms in service were early manifestations of the later diagnosed rotator cuff tears that required corrective surgery.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  As the March 2015 VA examiner did not address all of the Veteran's shoulder disabilities, the Board finds that the opinion was incomplete and that another examination is necessary.    

Concerning the claim for a left knee disability, the STRs showed that the Veteran suffered a twisting injury to his left knee playing basketball in service in August 1981, and that x-ray studies showed soft tissue injury without signs of fracture.  The Veteran contends that he has had chronic knee problems ever since, and that his knee swells and locks up when he runs.  Although the Veteran was examined by VA during the pendency of this appeal, for reasons that are not readily apparent in the record, he was not afforded an examination to determine the nature and etiology of his current left knee symptoms.  

Part of VA's duty to assist under the VCAA is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service.  38 C.F.R. § 3.159(c)(4) (2014).  Therefore, one must be provided to him.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:  

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for a bilateral shoulder disability and/or for a left knee disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of any identified left knee disability and whether there is a causal relationship between his bilateral shoulder problems in service and his post-service rotator cuff tears.  The claims folder must be made available to the examiner for review.  After reviewing all of the evidence, the examiner should provide a response to the following:  a)  Does the Veteran had a left knee disability at present?  If so, is it at least as likely as not (at least a 50-50 probability) that any identified knee disability was manifested in service, or is otherwise related to service?; (b)  Is it at least as likely as not (at least a 50-50 probability) that the Veteran's post-service bilateral rotator cuff tears that required surgery in 2000 and 2002 were related causally or etiologically to the shoulder symptoms shown in service?  

A complete rationale must be provided for any opinions expressed.  If the examiner is unable to render an opinion without resorting to speculation, then he or should explain why this is so.    

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


